COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ANTHONY C. AGUILAR AND                          §
  MICHAEL A. AGUILAR,                                           No. 08-20-00242-CV
                                                  §
                                Appellants,                         Appeal from the
                                                  §
  v.                                                        384th Judicial District Court
                                                  §
  MARGARET MORALES, WILLIAM                                   of El Paso County, Texas
  ELTON LEIGHNER, ARTHUR                          §
  BAYERN, RENE PENA and LILLIAN                                (TC# 2016DCV0462 )
  ELLER,                                          §

                                Appellees.        §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 5TH DAY OF OCTOBER, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.